Citation Nr: 1516798	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-28 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for allergic rhinitis with history of deviated nasal septum.

2.  Entitlement to a rating in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to July 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating in excess of 10 percent for rhinitis with a prior history of deviated nasal septum and granted a separate 10 percent rating for the Veteran's service-connected sinusitis.  

In September 2013, the Veteran provided testimony at a video-conference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in May 2010 as to his service-connected sinusitis and rhinitis disabilities.  The Veteran testified at the September 2013 Board hearing that his disabilities are more severe than reflected in the May 2010 examination report.  Specifically, with respect to his sinusitis, he stated that he experiences painful and debilitating sinus pressure headaches.  With respect to rhinitis, he noted that a VA CT scan conducted in May 2008 identified a polyp or retention cyst, however, the May 2010 VA examiner determined that the Veteran did not have any polyps.  Therefore, the Veteran felt that the examination report was inconsistent and that further VA examination is warranted.   

In light of the Veteran's statements indicating an increase in his service-connected disabilities, the Board finds that a contemporaneous VA examination is warranted.  

In addition, at the pre-hearing conference before the September 2013 Board hearing, the Veteran stated that he wished to submit an Excel document which he had put together about his symptoms and treatment for his service-connected disabilities.  The document was about 6 pages in length and the Veteran intended to submit it to the Board with his waiver of RO consideration.  See September 2013 Board Hearing Transcript at 2.  However, the Excel document is not in either the paper or electronic claims file.  On remand, the Veteran should be given another opportunity to submit the Excel document.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that the Excel document that he wished to submit at the September 2013 Board hearing was not received by VA, and give him an opportunity to submit it.  See September 2013 Board Hearing Transcript at 2.  

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service- connected sinusitis and rhinitis with history of deviated nasal septum.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.  The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities under the rating criteria. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




